Citation Nr: 1101509	
Decision Date: 01/13/11    Archive Date: 01/20/11

DOCKET NO.  07-12 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Portland, Oregon


THE ISSUES

1.  Whether new and material evidence to reopen a claim for 
service connection for bursitis of the bilateral shoulders has 
been received.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. L. Tarr, Law Clerk


INTRODUCTION

The Veteran served on active duty from January 1961 to June 1964. 

This appeal to the Board of Veterans' Appeals (Board) arose from 
a May 2005 rating decision in which the RO denied service 
connection for bilateral hearing loss and tinnitus and denied the 
petition to reopen a claim for service connection for bursitis of 
the bilateral shoulders.  In September 2005, the Veteran filed a 
notice of disagreement (NOD).  A statement of the case (SOC) was 
issued in February 2007, and the Veteran filed a substantive 
appeal (via a VA Form 9, Appeal to the Board of Veterans' 
Appeals) in April 2007.

In a July 2008 rating decision, the RO granted service connection 
for bilateral hearing loss, representing a full grant of the 
benefit sought with respect to this claim.  See Grantham v. 
Brown, 114 F.3d 1156 (Fed. Cir. 1977).

In June 2010, the Veteran testified during a Board hearing before 
the undersigned Veterans Law Judge at the RO; a transcript of 
that hearing is of record.  During the hearing the Veteran 
requested, and the Veterans Law Judge granted, a 60-day abeyance 
to submit additional evidence.  In July 2010, the Veteran's 
represented submitted additional evidence, along with a waiver of 
the Veteran's right to have this evidence initially considered by 
the RO.  See 38 C.F.R. §§ 20.800, 20.1304 (2010). 

The Board notes that since the last RO adjudication, VA treatment 
records from May 2008 to April 2010 have been associated with the 
claims file.  However, these records reflect evaluation and 
treatment for the Veteran's diabetes mellitus, and are not 
relevant to the matter herein decided.  Under these 
circumstances, the evidence is not considered pertinent 
additional evidence warranting a remand pursuant to 38 C.F.R. § 
20.1304.

As a final preliminary matter, the Board notes that in July 2010, 
the Veteran filed a claim for service connection for a sleep 
disorder.  It does not appear that this claim has yet been 
addressed by the RO.  As such, this matter is not properly before 
the Board, and is thus referred to the RO for appropriate action.  

The Board's decision addressing the request to reopen the claim 
for service connection for bursitis of the bilateral shoulders is 
set forth below.  The claim for service connection for tinnitus 
is addressed in the remand following the order; that matter is 
being remanded to the RO, via the Appeals Management Center (AMC) 
in Washington, DC.  VA will notify the Veteran when further 
action, on his part, is required. 


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim to reopen have been accomplished.

2.  In a January 1976 rating decision, the RO denied service 
connection for bursitis of the bilateral shoulders; the Veteran 
did not perfect an appeal of that decision.

3.  Although some of the additional evidence associated with the 
claims file since the January 1976 denial was not previously 
before agency decisionmakers, none of the evidence is so 
significant that it must be considered in order to fairly decide 
the merits of the claim for service connection for bursitis of 
the bilateral shoulders.






CONCLUSIONS OF LAW

1.  The January 1976 rating decision in which the RO denied 
service connection for bursitis of the bilateral shoulders is 
final.  38 U.S.C.A. § 7105(b) (West 2002); 38 C.F.R. §§ 3.104, 
20.302, 20.1103 (2010).

2.  As evidence received since the RO's January 1976 denial is 
not new and material, the criteria for reopening the claim for 
service connection for bursitis of the bilateral shoulders are 
not met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2010)) includes enhanced duties to notify and assist 
claimants for VA benefits.  VA regulations implementing the VCAA 
were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2010).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible for 
providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), after a substantially complete 
application for benefits is received, proper VCAA notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any evidence in 
her or his possession that pertains to the claim(s), in 
accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 
has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 
30, 2008).  Notably, the final rule removes the third sentence of 
38 C.F.R. § 3.159(b)(1), which had stated that VA will request 
that a claimant provide any pertinent evidence in his or her 
possession.

VA's notice requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, a 
connection between a veteran's service and the disability, degree 
of disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  With 
respect to requests to reopen previously denied claims, a 
claimant must be notified of both what is needed to reopen the 
claim and what is needed to establish the underlying claim for 
service connection.  See Kent v. Nicholson, 20 Vet. App. 1 
(2006).

VCAA-compliant notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by the 
agency of original jurisdiction (in this case, the RO).  Id.; 
Pelegrini, 18 Vet. App. at 112.  See also Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003).  However, the VCAA notice requirements may, 
nonetheless, be satisfied if any errors in the timing or content 
of such notice are not prejudicial to the claimant.  Id.

In this appeal, in a March 2005 pre-rating letter, the RO 
notified the Veteran that new and material evidence was required 
to reopen the claim for service connection for bursitis of the 
bilateral shoulders.  A March 2006 post-rating letter notified 
the Veteran of the reasons why his claim had been previously 
denied.  The letter also notified him that new and material 
evidence was required to reopen the claim, and that, in order to 
be considered new and material, the evidence must pertain to the 
reason the claim was previously denied, must raise a reasonable 
possibility of substantiating the claim, and could not simply be 
repetitive or cumulative of the evidence of record at the time of 
the previous denial.  The March 2006 letter also provided notice 
regarding what information and evidence was needed to satisfy the 
elements of the underlying claim for service connection, as well 
as what information and evidence must be submitted by the 
appellant, and what information and evidence would be obtained by 
VA.  These letters specifically informed the Veteran to submit 
any evidence in his possession pertinent to the claim (consistent 
with Pelegrini and the version of 38 C.F.R § 3.159 then in 
effect).

As the RO explained the type of evidence needed to establish each 
element of a claim for service connection and explained what 
constitutes new and material evidence, the above-described notice 
meets content of notice requirements of Pelegrini and Kent.

The February 2007 SOC provided the Veteran with information 
pertaining to VA's assignment of disability ratings and effective 
dates, as well as the type of evidence that impacts those 
determinations, consistent with Dingess/Hartman.

After issuance of the March 2005 and March 2006 letters and the 
February 2007 SOC, and opportunity for the Veteran to respond, 
the July 2007 supplemental SOC (SSOC) reflects readjudication of 
the claim.  Hence, the Veteran is not shown to be prejudiced by 
the timing of the above-described notice.  See Mayfield v. 
Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully 
compliant VCAA notification followed by readjudication of the 
claim, such as in an SOC or SSOC, is sufficient to cure a timing 
defect).

The record also reflects that VA has made reasonable efforts to 
obtain or to assist in obtaining all relevant records pertinent 
to the matter on appeal.  Pertinent medical evidence associated 
with the claims file consists of service, VA and private 
treatment records, and the report of a January 1976 VA 
examination.  Also of record and considered in connection with 
the appeal are various written statements provided by the 
Veteran, and by his representative, on his behalf.  

The Board also finds that no additional RO action to further 
develop the record in connection with the claim to reopen is 
warranted.  The Veteran asserts that there are outstanding sick 
call records from the Marine Corps Air Station El Toro in Santa 
Ana, California.  The RO requested these records from the 
National Personnel Records Center in St. Louis, Missouri, and a 
November 1976 response indicated that search for the clinical 
records yielded negative results.  Other record search inquires 
noted that any existing sick call records would have been 
associated with the Veteran's service treatment records (which 
were obtained by the RO).  The Veteran was notified that the 
records were unable to be located in December 1976.  Under these 
circumstances, the Board finds that reasonable efforts have been 
made to obtain the records identified by the Veteran, that the RO 
has fulfilled its duty to assist the Veteran in obtaining missing 
service records, and that no further RO action in this regard is 
required.

In summary, the duties imposed by the VCAA have been considered 
and satisfied.  Through various notices of the RO, the Veteran 
has been notified and made aware of the evidence needed to 
substantiate the claim, the avenues through which he might obtain 
such evidence, and the allocation of responsibilities between 
himself and VA in obtaining such evidence.  There is no 
additional notice that should be provided, nor is there any 
indication that there is additional existing evidence to obtain 
or development required to create any additional evidence to be 
considered in connection with the claim to reopen.  Consequently, 
any error in the sequence of events or content of the notice is 
not shown to prejudice the Veteran or to have any effect on the 
appeal.  Any such error is deemed harmless and does not preclude 
appellate consideration of the matter on appeal, at this 
juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006) (rejecting the argument that the Board lacks authority to 
consider harmless error).  See also ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  Service 
connection may be granted for any disease diagnosed after 
discharge from service when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d). 

The RO initially denied the Veteran's claim for service 
connection for bursitis of the bilateral shoulders in January 
1976.  

The evidence of record at the time consisted of the Veteran's 
service treatment records and the report of a January 1976 VA 
examination.  The VA examiner diagnosed the Veteran with a tear 
of the muscle tendon cuff and residual subdeltoid bursitis of the 
right shoulder and subdeltoid bursitis of the left shoulder.  At 
the January 1976 VA examination, the Veteran reported a history 
of treatment for bursitis of the shoulders during service; 
however, service treatment records were negative for any 
treatment or diagnosis related to bursitis of the shoulders.  On 
examination at separation, the Veteran's upper extremities were 
normal.  

The basis for the RO's January 1976 denial was that the evidence 
did not show that the Veteran's current bilateral shoulder 
disabilities were related to service. 

In April 1976, the Veteran filed a timely NOD; and the RO issued 
an SOC in May 1976.  Thereafter, he requested, and was granted, 
extensions of time to submit additional evidence.  Ultimately, in 
a December 1976 letter, the Veteran was advised that he had until 
February 1, 1977 to file a substantive appeal.   However, the 
Veteran did not perfect a timely appeal to the January 1976 
rating decision.   The RO's January 1976 decision is therefore 
final as to the evidence then of record, and is not subject to 
revision on the same factual basis.  See 38 U.S.C.A. § 7105; 
38 C.F.R. §§ 3.104, 20.302, 20.1103.

Under pertinent legal authority, VA may reopen and review a claim 
that has been previously denied if new and material evidence is 
submitted by or on behalf of the veteran.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).

The Veteran sought to reopen his previously denied claim in 
December 2004.  Regarding petitions to reopen filed on or after 
August 29, 2001, 38 C.F.R. § 3.156(a) defines "new" evidence as 
evidence not previously submitted to agency decisionmakers and 
"material" evidence as evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New and 
material evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last final denial of the 
claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence received 
since the prior final denial is, in fact, new.  As indicated by 
the regulation cited above, and by judicial case law, "new" 
evidence is that which was not of record at the time of the last 
final disallowance (on any basis) of the claim, and is not 
duplicative or "merely cumulative" of other evidence then of 
record.  This analysis is undertaken by comparing the newly 
received evidence with the evidence previously of record.  After 
evidence is determined to be new, the next question is whether it 
is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the last 
final denial on any basis to determine whether a claim must be 
reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  
Here, the last final denial of the claim is the RO's January 1976 
rating decision.  Furthermore, for purposes of the "new and 
material" analysis, the credibility of the evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

The medical evidence added to the claims file since January 1976 
includes records of medical treatment from the Federal Bureau of 
Prisons from August 1974 to June 1975, treatment reports from 
Orthopedic Healthcare Clinic from May 2001 to September 2005, and 
VA treatment records from January 2005 to January 2008.  

The medical treatment records from the Federal Bureau of Prisons 
reflects evaluation and treatment for shoulder pain and bursitis 
of the shoulders.

The Orthopedic Healthcare Clinic treatment reports reveal 
evaluation and treatment for right shoulder pain.  A September 
2005 treatment note by Dr. T. L. states that the Veteran's 
symptoms were consistent with bursitis and noted the Veteran's 
reported history of bursitis during service.

The VA treatment records reflect evaluation and diagnosis related 
to the Veteran's shoulders.

The Board finds that this evidence is "new" in that it was not 
before previous decisionmakers, however, this evidence is not 
"material" for purposes of reopening the claim for service 
connection because it does not show that the Veteran's bursitis 
of the shoulders is related to service-the basis for the last 
prior final denial.  As such, this evidence is not so significant 
that it must be considered in order to fairly decide the merits 
of the claim.

As for the Veteran's statements (as well as those by his 
representative, on his behalf), the Board points out that the 
Veteran's reported history of treatment for bursitis during 
service was before the RO at the time of the January 1976 rating 
decision.  In any event, the Board notes that laypersons without 
appropriate medical training and expertise are not competent to 
render a probative (persuasive) opinion on a medical matter-to 
include the matter of a medical diagnosis of bursitis during 
service.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) (a layman is 
generally not capable of opining on matters requiring medical 
knowledge).  Therefore, where, as here, resolution of the appeal 
turns on a medical matter, unsupported lay statements, even if 
new, cannot serve as a predicate to reopen a previously 
disallowed claim.  See Hickson v. West, 11 Vet. App. 374 (1998); 
Moray v. Brown, 5 Vet. App. 211, 214 (1993).  

Under these circumstances, the Board concludes that the criteria 
for reopening the claim for service connection for bursitis of 
the shoulders are not met, and the January 1976 RO denial of this 
claim remains final.  See 38 U.S.C.A. § 5108 (West 2002 & Supp. 
2010); 38 C.F.R. § 3.156 (2010).  As the Veteran has not 
fulfilled his threshold burden of submitting new and material 
evidence to reopen the finally disallowed claim, the benefit-of-
the-doubt doctrine is not applicable.  See Annoni v. Brown, 5 
Vet. App. 463, 467 (1993).



ORDER

As new and material evidence has not been received, the request 
to reopen the claim for service connection for bursitis of the 
bilateral shoulders, is denied.


REMAND

The Board's review of the claims file reveals that further RO 
action on the claim for service connection for tinnitus is 
warranted.

Initially, the Board notes that the Veteran's assertions of in-
service noise exposure have been conceded and that the Veteran is 
service-connected for bilateral hearing loss.

The Veteran was afforded a VA examination in June 2008.  The 
examiner noted that the Veteran reported tinnitus only around 
"electrical stuff".  The examiner opined that this account was 
not consistent with tinnitus caused by noise exposure.  

During the June 2010 Travel Board hearing, the Veteran testified 
that his statements were incorrectly recorded by the VA examiner.  
The Veteran stated that he was attempting to describe his 
tinnitus to the examiner and his comments were misinterpreted.  
During the hearing, the Veteran reported experiencing tinnitus 
around 80 percent of the time, whether or not he was around 
electronics.  The Veteran also reported first noticing tinnitus 
shortly after service, in 1964 or 1965. 

Given the Veteran's in-service noise exposure, his current 
service-connected bilateral hearing loss, and his statements 
regarding his tinnitus, the Board finds that further medical 
examination and an opinion by an appropriate physician-an 
otolaryngologist, or ear, nose and throat (ENT) physician-would 
be helpful in resolving the claim for service connection. 

Accordingly, the RO should arrange for the Veteran to undergo VA 
ENT examination, by an appropriate VA physician, at a VA medical 
facility.  The Veteran is hereby notified that failure to report 
to the scheduled examination, without good cause, may result in 
denial of the claim for service connection for tinnitus (as the 
original claim will be considered on the basis of the evidence of 
record).  See 38 C.F.R. § 3.655 (2010).  Examples of good cause 
include, but are not limited to, the illness or hospitalization 
of the claimant and death of an immediate family member.  If the 
Veteran fails to report to the scheduled examination, the RO 
should obtain and associate with the claims file (a) copy(ies) of 
the notice(s) of the date and time of the examination sent to him 
by the pertinent VA medical facility.

Prior to arranging for the Veteran to undergo examination, to 
ensure that all due process requirements are met, and that the 
record before the examiner is complete, the RO should also give 
the Veteran another opportunity to present information and/or 
evidence pertinent to the claim on appeal.  The RO's letter to 
the Veteran should explain that he has a full one-year period for 
response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see 38 
U.S.C.A. § 5103(b)(3) (West Supp. 2010) (amending the relevant 
statute to clarify that VA may make a decision on a claim before 
the expiration of the one-year notice period).

Thereafter, the RO should obtain any additional evidence for 
which the Veteran provides sufficient information and, if 
necessary, authorization following the procedures prescribed in 
38 C.F.R. § 3.159 (2010).

The actions identified herein are consistent with the duties to 
notify and assist imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 
5103A (West 2002); 38 C.F.R. § 3.159 (2010).  However, 
identification of specific actions requested on remand does not 
relieve the RO of the responsibility to ensure full VCAA 
compliance.  Hence, in addition to the actions requested above, 
the RO should also undertake any other development or 
notification action deemed warranted by the VCAA prior to 
adjudicating the claim for service connection for tinnitus.  

Accordingly, this matter is hereby REMANDED to the RO, via the 
AMC, for the following action:

1.  The RO should send to the Veteran and his 
representative a letter requesting that the 
Veteran provide sufficient information, and 
if necessary, authorization to enable it to 
obtain any additional evidence pertinent to 
the claim on appeal that is not currently of 
record.  

The RO should also clearly explain to the 
Veteran that he has a full one-year period to 
respond (although VA may decide the claim 
within the one-year period).

2.  If the Veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified by following the current 
procedures set forth in 38 C.F.R. § 3.159.  
All records and responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the Veteran of the records that 
were not obtained, explain the efforts taken 
to obtain them, and describe further action 
to be taken.

3.  After all records and/or responses 
received from each contacted entity have been 
associated with the claims file, the RO 
should arrange for the Veteran to undergo VA 
ENT examination, by an appropriate physician, 
at a VA medical facility.  The entire 
claims file, to include a complete copy 
of the REMAND, must be made available to 
the physician designated to examine the 
Veteran, and the report of examination 
should include discussion of the 
Veteran's documented medical history and 
assertions.  All appropriate tests and 
studies should be accomplished (with all 
results made available to the examining 
physician prior to the completion of his or 
her report), and all clinical findings should 
be reported in detail.

The examiner should clearly indicate whether 
the Veteran has current tinnitus.  Then, the 
examiner should provide an opinion, 
consistent with sound medical judgment, as to 
whether it is at least as likely as not 
(i.e., there is a 50 percent or greater 
probability) that the disability (1) had its 
onset in or is medically related to service, 
or (2) is caused or aggravated by service-
connected bilateral hearing loss.  If 
aggravation is found, the examiner should 
attempt to quantify the degree of additional 
disability resulting from aggravation.  

4.  If the Veteran fails to report to the 
scheduled examination, the RO must obtain and 
associate with the claims file a copy of any 
notice(s) of the date and time of the 
appointment sent to him by the pertinent VA 
medical facility.

5.  To help avoid future remand, the RO must 
ensure that all requested actions have been 
accomplished (to the extent possible) in 
compliance with this REMAND.  If any action 
is not undertaken, or is taken in a deficient 
manner, appropriate corrective action should 
be undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

6.  After completing the requested actions, 
and any additional notification and/or 
development deemed warranted, the RO should 
readjudicate the claim for service connection 
for tinnitus in light of the pertinent 
evidence and legal authority.

7.  If the benefit sought on appeal remains 
denied, the RO must furnish to the Veteran 
and his representative an appropriate 
supplemental SOC that includes clear reasons 
and bases for all determinations, and afford 
them the appropriate time period for response 
before the claims file is returned to the 
Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is not 
the Board's intent to imply whether the benefits requested should 
be granted or denied.  The Veteran need take no action until 
otherwise notified, but he may furnish additional evidence and/or 
argument during the appropriate time frame.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 
108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The 
law requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2010).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


